Title: To Alexander Hamilton from Richard Varick, 29 June 1799
From: Varick, Richard
To: Hamilton, Alexander


          
            Dear Sir
            New York June 29th. 1799.
          
          I beg leave to introduce to You the Bearer Doctor William McIntosh who has been regularly bred a Physician & has had Charge of our City Alms House for some Years. His Character is fair & Conduct not only  unexceptionable but Meritorious. He wishes to be appointed a Surgeons Mate to one of the Regiments of the United States. I have no Doubt that if he shall obtain Your Countenance & procure an Appointment he will do Credit to himself & be a Useful Officer in his Profession to which he is admitted acording to Law. I had promised to mention his Case to You in Person but it escaped Me.
          I called at Your House last Evening to inform You that by Reason of the intended Absence of the recorder to W. Chester Council, I will be Obliged to attend Common Council on Monday Afternoon. Can You assign any other & earlier Time?
          I am with Great respect Dr Sir Yours
          
            Richd. Varick
          
          Major Genl Hamilton
        